Citation Nr: 9909747	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  94-38 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an original rating in excess of 20 percent for 
residuals of a lumbar spine fusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from June 1974 to 
June 1978 and from March 1986 to January 1993.

This appeal arises from a March 1993 rating decision, which 
established service connection for status post L4-5 fusion 
with chronic low back pain, evaluated as 20 percent disabling 
effective January 12, 1993, the day following the veteran's 
separation from service.

This matter was previously before the Board of Veterans' 
Appeals (Board) in December 1996 at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, for further development.  
The requested actions have been accomplished and the case has 
been returned to the Board for appellate review.



FINDINGS OF FACT

1.  Manifestations of the veteran's low back disability 
include slightly reduced lumbar flexion, poor reflexes, and 
complaints of generalized stiffness and occasional 
discomfort; without findings necessary for a finding of 
severe lumbosacral strain; or more than moderate limitation 
of motion of the lumbosacral spine; or moderate 
intervertebral disc disease, during any period since service.

2.  Functional loss due to pain on use, weakened movement, 
significantly affected motion, or other findings indicative 
of severe back impairment have not been demonstrated.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a lumbar fusion have not been met for any period 
since the effective date of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.71a, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

In accordance with the provisions of 38 C.F.R. §§ 4.1, 4.2, 
4.41, and 4.42, and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the service medical records and all other evidence of 
record pertaining to the history of the disability in 
question have been reviewed.  

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation to be assigned, the 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusions.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  These regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require an evaluation of the complete 
medical history of the veteran's condition.  These 
regulations operate to protect veterans against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of disability and of any changes in 
the condition.  Schafrath, 1 Vet. App. At 593-94.

Factual Background

A review of the service medical records reveals that in 
December 1991, the veteran underwent a spinal fusion with 
decompressions and spondylolisthesis decompression from L4 to 
L5.  In a medical evaluation board summary completed in June 
1992, it was reported that the veteran "had done quite 
well" and had experienced significant reduction in his low 
back pain.  He continued to experience some left leg pain 
with radiation when he was up for prolonged periods.  In 
December 1992 a physical evaluation board described the 
veteran's disability as "L4-L5 spondylolisthesis residual 
back and leg pain s/p spinal fusion with Cotrel Dubousset 
Instrumentation." The board concluded that the veteran 
should be separated from service, and his back disability 
evaluated as 20 percent disabling.

The veteran was accorded a general medical examination by VA 
in February 1993. He described his current pain as about 4 
out of 10.  However, he stated that with long periods of 
standing or ambulation, the pain would reach an 8 or 9 out of 
10 in severity.  He was not currently taking any medication 
for pain or inflammation.  He preferred to avoid drugs 
following a prolonged period of Percocet consumption.

Following examination the examiner gave an impression of low 
back pain with left lower extremity radiculopathy.  Notation 
was made that the veteran reported significant improvement in 
the severity of his low back pain following the spinal fusion 
surgery two years previously.  However, he still had 
complaints of low back pain and chronic left lower extremity 
radicular pain.  Ambulation and long periods of standing made 
the pain rise to what was reported as an intolerable level.  
The pain in the past had been fully controlled with non-
narcotic analgesics.

The veteran was most concerned that his current nagging back 
problems would eventually progress to intolerable levels of 
discomfort.  Current findings showed weakness with 
dorsiflexion of the left foot consistent with neurologic 
injury.  This would localize his pathology to the L4/L5 nerve 
root.  He had no significant point tenderness.  The 
examination showed forward flexion to 45 degrees.  
Lateroflexion was also decreased with about 20 degrees of 
flexion to the right and left.  There was what was described 
as slight loss of sensation.  Deep tendon reflexes were 
described as preserved and symmetric.  Strength testing in 
the lower extremities was normal except for dorsiflexion of 
the left ankle, which was 4 plus out of 5.  

A hearing was held before a hearing officer at the RO in 
August 1993.  The veteran gave testimony regarding the 
functional impairment attributable to his low back 
symptomatology.  He testified that while surgery had improved 
the level of his pain, it had subsequently increased and he 
was concerned that it would return to its pre-surgery level.

The veteran was accorded an orthopedic examination by VA in 
September 1993.  He reported that his pain had decreased 
after surgery, but was persistent.  His chief complaint was 
low back and left lower extremity pain.  Examination findings 
included flexion from 0 to 60 degrees, with some pain in the 
low back.  Extension was from 0 to 20 degrees with pulling of 
the low back.  Lateroflexion was from 0 to 20 degrees 
bilaterally, and rotation was from 0 degrees to 20 degrees 
bilaterally, with some pulling sensation.  Reference was made 
to X-ray studies done in July 1993 showing posterior fixation 
rods and multiple fixation screws at the L4/L5 level 
consistent with the veteran's clinical history of lumbar 
fusion.  The hardware was in the expected position, and there 
was no evidence of loosening.  There was a Grade I 
anterolisthesis of the L4 onto the L5.  Alignment was 
otherwise anatomic.  The remaining vertebral body heights and 
intervertebral disc spaces were well maintained.  
Incidentally noted was sacralization of the 5th lumbar 
vertebra.  There was no soft tissue abnormality.  No 
impression was given.

The examination impression was status postoperative spinal 
fusion with instrumentation, L4/5, for spondylolisthesis, L4 
on L5.

VA outpatient treatment records show that the veteran 
underwent a bone scan in February 1994, which was interpreted 
as showing no significant movement of the spinal fusion.  In 
an undated follow up visit for the bone scan, it was noted 
that the veteran had commented that his back did not hurt 
because it had been immobilized.

The veteran was accorded another rating examination by VA in 
March 1995.  He complained of chronic, aching pain located 
deep inside the lumbosacral area with only occasional 
radiation and sensation of pins and needles inside the left 
leg.  This occasionally involved the toes on the left.  He 
denied any recent deterioration of function.  He stated that 
he did not know whether there had been any significant 
weakness or sensory changes in the past few years.

Examination findings included notation of a long scar on the 
lumbosacral area.  It was described as well healed and 
nontender.  There were no muscle spasms along the 
cervicothoracolumbar spine bilaterally.  There was no 
tenderness to palpation.  Patrick's testing was negative 
bilaterally.  There was no costovertebral tenderness 
bilaterally.  Cranial nerve examination was normal.  The 
lower extremities revealed no atrophy.  There were normal 
symmetrical reflexes.  Both knee reflexes were two plus and 
both ankle reflexes were one plus.  Toes were downgoing 
bilaterally.  There was normal sensation to light touch, 
pinprick, temperature, and vibration in all four extremities.  
Coordination of the lower and upper extremities was normal.  

It was indicated the veteran did not use any artificial 
device to get around.  Romberg testing was negative.  He was 
able to stand on his tiptoes and on his heels.  He complained 
that he had difficulty standing on his heels because he 
believed the leg was weak and he had difficulty doing it, but 
in the examining room he was able to perform the function and 
had good sense of balance.  He was able to walk a few steps 
on the heels and on the toes without significant discomfort.  
Forward flexion of the lumbosacral spine was normal and was 
performed without difficulty.  The veteran was also able to 
extend from this position.  Lateral bending was also normal 
and he complained only of mild lumbosacral tenderness.  The 
veteran stated that when the weather would change, this would 
occasionally influence his pain.  He added that during cold 
or wet weather, the discomfort got worse.  Notation was made 
that the medical records were not available for review.

The examiner reported that neurologic and general 
examinations were normal.  He did not find any evidence of 
atrophy, trophic skin changes, asymmetric reflexes, 
asymmetric coordination, or asymmetric sensory findings.  The 
examiner stated the veteran had a well-healed scar with 
normal neurologic examination without evidence of muscle 
spasm or weakness.  Based on examination the examiner 
believed the veteran had chronic pain syndrome in the back.  
He noted that it was possible that the veteran might have 
intermittent pain as a result of possible degenerative 
changes.  However, the examiner believed that at the present 
time, the veteran's condition was stable.  

The subsequent medical evidence includes the report of a VA 
orthopedic examination accorded the veteran in March 1997.  
The medical records were available for review.  The veteran 
stated that he had not had any treatment for his back since 
service.  He was currently employed as an artist and stated 
that when he sat for prolonged periods of time, the back 
would begin to bother him.  He stated that he occasionally 
experienced discomfort in the left leg, but not nearly as bad 
as before.  He added that when it got cold, the back would 
also seem to bother him.  Reference was also made to some 
transient numbness in various spots over the left thigh.  At 
the time of current examination, the veteran reported just 
basically some generalized stiffness.  He was not taking any 
medications.

On examination the veteran was described as alert and 
cooperative and in no obvious distress.  He was 5 feet 8 
inches tall and weighed 210 pounds.  Two long incisional 
scars were observed over the lower back.  There was no 
kyphosis or scoliosis.  He had no spasm and there was no 
tenderness in the lumbar paraspinous muscles.  He reported no 
tenderness in the sacroiliac joints on either side and he did 
not refer to any buttock tenderness.  He was able to easily 
walk on his toes, heels, and do a deep knee bend.

Lumbar flexion measured with an inclinometer was 75 degrees.  
Extension was to 20 degrees, while lateral bending was to 40 
degrees on the right and left.  Lateral rotation measured 35 
degrees on the right and left with a goniometer.  Seated and 
supine straight leg raising was negative to 75 degrees.  
Examination in the supine position reportedly documented full 
abduction, adduction, flexion, extension, internal and 
external rotation.

With reinforcement, patellar jerks were trace.  Ankle jerks 
could not be elicited, even with reinforcement.  Sensation in 
both lower extremities was intact to light touch and pinprick 
over all dermatomes.  There were no sensory deficits.

The diagnoses were:  Spondylolysis, spondylolisthesis L4 - 
L5; and status L4 - L5 segmental fusion using instrumentation 
and interpeduncular screws and hardware.

The examiner concluded there was no functional loss due to 
pain on use, and that there was no real history of flare-ups.  
X-ray studies from the past were reviewed and it was felt 
that no additional studies were necessary.  As for movement, 
the examiner stated that all motion was done actively.  It 
was stated that passively, the veteran had the same degree of 
motion in each plane.  The examiner further noted there was 
no evidence of instability.  Reference was made to the X-ray 
studies which showed no evidence of instability or 
subluxation, other than the spondylolisthesis.  There was no 
weakened movement noted on examination and there was no 
demonstrable fatigability indicated.  Further, atrophy was 
not indicated.  There was no evidence of swelling or pain on 
any movement.  The examiner also opined that weakness, pain, 
or other symptoms were not documented.  The veteran was 
described as "fixed and stable."  It was noted he had had 
excellent treatment with a sound fourth lumbar vertebra to 
sacrum fusion.  There was no evidence on current examination 
of any restricted motion or weakened movement.  Motor 
strength was excellent and sensation was described as 
entirely normal.

In September 1997, the examiner who had conducted the 
aforementioned examination, reviewed the claims file and the 
report of his examination.  He noted that the veteran was 
found to have slightly reduced lumbar flexion on examination, 
but that there was no evidence of any tenderness.  He added 
that the veteran was easily able to walk on his toes and 
heels and had normal motor strength examination.  The 
physician was asked to comment on trace patellar and absent 
ankle reflexes on his March 1997 examination.  He opined that 
absent ankle reflexes usually warranted a severe condition, 
but it was his opinion that the veteran's disability picture 
was a gradually progressive condition.  He noted that it was 
not unusual for ankle reflexes to diminish with time.  He 
stated that if, indeed, there were acute changes, 
asymmetrical reflexes would at times be noted.  As for the 
veteran's patellar reflexes being symmetrical, the physician 
stated that based on the complete examination report, it was 
his opinion that this was not a severe or unusual condition, 
but could be expected as part of the veteran's disability, 
with his developmental condition of spondylolysis and his 
subsequent fusion.  He essentially stated that he was unable 
to offer an explanation as to why the veteran's reflexes were 
so poor.  In summary, it was his opinion that "this is not a 
severe condition, nor is it a red flag to suggest need for 
any additional evaluation or treatment."  

Analysis

The veteran's low back disability has been rated by the RO 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  A 20 
percent evaluation requires moderate and recurrent symptoms 
associated with intervertebral disc syndrome.  The next 
higher rating of 40 percent is provided for severe 
intervertebral disc syndrome, manifested by recurring attacks 
with intermittent relief.  The maximum 60 percent rating 
requires pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

The low back disability can also be evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998), which provides for a 20 
percent rating when there is lumbosacral strain with muscle 
spasm on extreme forward bending, and a unilateral loss of 
lateral spine motion, in the standing position.  A 40 percent 
evaluation is provided for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

The disability can also be evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 20 percent 
evaluation is assigned under that code when there is moderate 
limitation of motion of the lumbar spine.  The maximum rating 
of 40 percent is assigned when the motion restriction of the 
spine is severe.  38 C.F.R. § 4.71a, Code 5292.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered, and that examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The provisions of 38 C.F.R. § 4.40 provide as follows:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or the pathology, 
or it may be due to pain, supported by 
adequate pathology and evidenced by the 
visible behavior of the claimant 
undertaking the motion.

Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.  

The provisions of 38 C.F.R. § 4.45 provide:

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations:  (a) 
Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, and so forth); (b) more movement 
than normal (from flail joint, 
resections, nonunion of fracture, 
relaxation of ligaments, and so forth); 
(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
and so forth); (d) excess fatigability; 
(e) incoordination, impaired ability to 
execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity 
or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight bearing are related 
considerations.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

With these principles in mind, the Board will consider 
whether the veteran was entitled to an evaluation in excess 
of 20 percent during any period since service connection was 
established.

As noted above, the veteran would be entitled to an 
evaluation in excess of 20 percent if he had more than 
moderate limitation of motion of the lumbar spine.  The 
record shows that his most significant limitation of motion 
was reported on the February 1993 VA examination, when he 
could only flex forward 45 degrees, and had bilateral 
lateroflexion of 20 degrees.  The examiner did not report 
normal ranges of motion for these movements (although the 
Board notes that on the March 1997 examination the ability to 
flex forward 75 degrees was deemed to be slight limitation of 
flexion).  The reported ranges of motion meant that the 
veteran could bend forward approximately 50 percent of the 
way towards parallel to the ground (assuming that at 90 
degrees the veteran's spine would be perpendicular to his 
legs and parallel to the ground).  He also retained a 
significant ability to bend to the right and left.  It 
appears that the examiner found the veteran had a normal 
ability to rotate to either side and extend backwards.  Given 
these ranges of motion the Board cannot conclude that the 
veteran had more than moderate limitation of motion on the 
February 1993 examination.  

On subsequent examinations, the veteran reportedly had an 
increased range of motion over that reported on the February 
1993 examination.  Therefore, the Board cannot find that the 
veteran would be entitled to an evaluation in excess of 20 
percent based on limitation of motion under Diagnostic Code 
5292, during any period since service connection was 
established.

An evaluation in excess of 20 percent under Diagnostic Code 
5295 would require a showing of severe lumbosacral strain, 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint spaces; or some 
of these manifestations with abnormal mobility on forced 
motion.  Throughout the period since service connection was 
granted the veteran's spine has been found to be in good 
alignment.  There have been no reports of listing, and as 
discussed above has not had more than moderate limitation of 
forward flexion.  Abnormal mobility has not been reported in 
any of the medical records since service.  Therefore, the 
veteran would not be entitled to an evaluation in excess of 
20 percent under Diagnostic Code 5295, for any period since 
service connection was established.

An evaluation in excess of 20 percent under Diagnostic Code 
5293, would require that the veteran have severe or 
pronounced intervertebral disc syndrome at some point since 
service connection was established.  The most significant 
finding in this regard was reported on the March 1997 
examination when the veteran reportedly had only trace 
reflexes in the knees and absent ankle reflexes.  However, 
the examiner conducting that examination concluded that this 
finding was not indicative of a severe intervertebral disc 
disease.  Other findings reported on that examination support 
the examiner's conclusion in that the veteran had normal 
sensation, excellent motor strength.

On all prior examinations the veteran's reflexes were present 
in his knees and ankles.  On none of the examinations, 
including the March 1997 evaluation, did the veteran have 
muscle spasm.  Most on the neurologic findings on these 
examinations were within normal limits, although weakness of 
the dosriflexors was noted on the February 1993 examination.  
Given the relatively few abnormal findings, the Board is 
unable to conclude that the veteran had more than moderate 
intervertebral disc disease during any period since the grant 
of service connection.

The veteran could receive an increased evaluation under any 
of the aforementioned diagnostic codes for additional 
limitation of motion resulting from functional impairment. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.  

However, the veteran has generally reported that his pain has 
improved since the surgery in service.  He has not required 
any reported treatment for pain in his back, and on at least 
one occasion reported that he was having no pain.  On the 
March 1993 examination the veteran was noted to have no 
tenderness.  There have been no reports of atrophy or other 
evidence of disuse.  Although the veteran has reported on 
occasion that he experiences unbearable pain on extended 
ambulation or standing, the examination reports do not show 
any visible evidence of more than moderate pain.

The most severe level of pain was reported on the February 
1993 examination when the veteran described his normal level 
of pain as being 4 on a scale of 10, progressing to an 
unbearable level on use.  However, the veteran also reported 
that he currently took no medication for pain, although he 
had used over the counter medications in the past, and had 
sought no other treatment.  The Board is unable to conclude 
on the basis of this record, that there is any additional 
loss of motion due to functional impairment.

Ultimately, the Board finds that the veteran was not entitled 
to an evaluation in excess of 20 percent during any period 
since service connection was established for residuals of his 
spinal fusion.


ORDER

Entitlement to an original rating in excess of 20 percent for 
residuals of a lumbar spine fusion is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 
- 15 -

- 12 -


